Continuation Sheet
Continuation of box 12.
Applicant highlights that Shapira-Schweitzer teaches cardiomyocytes in fibrinogen hydrogel, and not a crosslinked fibrin hydrogel as claimed. However, the rejection is over the obviousness to crosslink Shapira-Schweitzer’s hydrogel with thrombin, and it is well known that thrombin cleaves fibrinogen into fibrin for crosslinking. Indeed just as the instant specification describes the claimed product as being made with fibrinogen crosslinked using thrombin to form a crosslinked fibrin gel, the instant rejection states that it is useful to crosslink Shapira-Schweitzer fibrinogen with thrombin which results in crosslinked fibrin. Furthermore, as stated in the rejection, the secondary reference Chen teaches that the microtissues of cardiac cells embedded within collagen/fibrin 3D polymerized matrices inside a chamber and the secondary reference Xu teaches using thrombin with fibrinogen to form crosslinked fibrin-gelatin matrices for a cell assembly matrix.
Applicant alleges the secondary reference Chen does not teach the product by process limitation that thrombin is used as a crosslinker. However, as discussed in the rejection and above, this limitation is obvious over the Xu reference.
Applicant alleges that Chen teaches away form the claimed apparatus because Chen’s cardiac constructs are anchored to supports. However, the primary reference Shapira-Schweitzer teaches that cardiac cell embryoid bodies unanchored and suspended in a hydrogel display spontaneous and synchronized beating, and are therefore useful for other assays.
Applicant highlights that the secondary reference Xu alone does not teach the claimed cardiac construct within Xu’s hydrogel. However, as discussed in the rejection and above, this limitation is taught by the primary reference Shapira-Schweitzer.
Applicant alleges that because Shapira-Schweitzer discusses pitfalls of different types of gel’s that there is no motivation nor a reasonable expectation of success to use Xu’s crosslinked fibrin-gelatin with Shapira-Schweitzer cardiomyocyte aggregates. Applicant continues by summarizing each of the references individually highlighting that none teach all of the features of the claimed product. However, as discussed in the rejection, Xu specifically teaches fibrin-gelatin matrices are favorable for a cell assembly matrix in that it is easily manipulated, and supports in vitro cell functions. Therefore the motivation and reasonable expectation of success comes directly from the Xu reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653